DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on January 14, 2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“wireless communication means” in claim 2
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a temperature measuring instrument” in claim 1
“a recording unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 6, it is not particularly clear what is required by the claim language “is placed on a holding face of a chuck table”. Specifically, it is not particularly clear if the claim language requires the placement face to be placed on a holding face of a chuck table or if the claim language only requires a surface of the box member to be placed on a holding face of a chuck table. 
Claims 2 - 4 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hiyama et al. (US Patent 5882244), hereinafter Hiyama, in view of Park (EP 2548696).
Regarding claim 1, Hiyama teaches a support base (see Hiyama’s annotated fig. 1 below) for supporting a plate-shaped workpiece (fig. 1, workpiece 12), comprising: 

    PNG
    media_image1.png
    574
    773
    media_image1.png
    Greyscale

a flat plate-shaped box member (see Hiyama’s annotated fig. 1 below. The structure indicated as the box member teaches “flat plate-shaped box member”.) having a support face for supporting the workpiece (see Hiyama’s annotated fig. 1 below) and a placement face that is a face on the opposite side to the support face (see Hiyama’s annotated fig. 1 below. The placement face is on the opposite side to the support face.) and is placed on a holding face of a chuck table (see Hiyama’s annotated fig. 1 below. The chuck table has a holding face and the placement face is placed on the holding face of the chuck table.); 

    PNG
    media_image2.png
    574
    728
    media_image2.png
    Greyscale

a temperature measurement unit (fig. 1, temperature sensor 16) accommodated in the box member (“temperature sensor embedded in the lower end surface of the top ring” teaches a temperature measurement unit accommodated in the box member; col. 3, lines 41-43); and 
	the temperature measurement unit includes: 
a temperature measuring instrument (As noted above, “temperature measuring instrument” invokes 35 USC 112(f). The corresponding structure described in the specification is a thermocouple and a temperature sensor (applicant’s specification, page 16, lines 6-8). Hiyama teaches “a thermocouple is used as the temperature sensor” (col. 4, lines 15-16)) configured to measure a temperature at the support face (col. 4, lines 12-14). 
Hiyama does not teach a battery accommodated in the box member and serving as a power supply for the temperature measurement unit; wherein
 the temperature measurement unit includes: 
a recording unit configured to record the temperature measured by the temperature measuring instrument accommodated in the box member.  
However, Park teaches a semiconductor wafer polishing apparatus having a box member (see Park’s annotated fig. 1 below. The figure has been edited to clearly indicate the box member structure. The indicated box member houses the information storage module 8, as taught by Park.), a temperature measurement unit accommodated in the box member (paragraphs 0035-0036), a battery (paragraph 0036; fig. 2, battery 11) accommodated in the box member (paragraph 0036; fig. 2) and serving as a power supply for the temperature measurement unit (paragraph 0036; “a battery as a power supply unit” teaches serving as a power supply for the temperature measurement unit); wherein

    PNG
    media_image3.png
    582
    867
    media_image3.png
    Greyscale

 the temperature measurement unit includes: 
a recording unit (As noted above, “a recording unit” invokes 35 USC 112(f). The corresponding structure described in the specification is an arithmetic processing apparatus including a microprocessor and a storage apparatus including a memory (applicant’s specification, page 17, lines 1-4). Park  configured to record the temperature measured by the temperature measuring instrument accommodated in the box member (paragraphs 0037 and 0039).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiyama to incorporate the teachings of Park to provide a box member housing a temperature measuring instrument, a battery and a recording unit which is capable of recording the temperature measured by the temperature measuring instrument and transmitting and receiving data through radio waves. Doing so modularizes the temperature measurement unit and battery which increases the degree of freedom in locating the sensors (Park, paragraph 0018).
Regarding claim 2, Hiyama in view of Park teaches the claimed invention as rejected above in claim 1. Additionally, Hiyama, as modified above, teaches wherein the temperature measurement unit further includes wireless communication means (As noted above, “wireless communication means” invokes 35 USC 112(f). The corresponding structure described in the specification is a wireless communication apparatus (applicant’s specification, page 15, last sentence of paragraph 2). Hiyama, as modified above, teaches a control IC 10 which transmits and receives data through radio wave by using an antenna 12 and the communication unit 6 (Park, paragraph 0039)) for sending out originating temperature information measured by the temperature measuring instrument to the outside of the box member (Hiyama, as modified .  
Regarding claim 4, Hiyama in view of Park teaches the claimed invention as rejected above in claim 1. Additionally, Hiyama, as modified above, teaches wherein the workpiece is polished in a state in which the workpiece is held on the chuck table through the support base (see Hiyama’s polishing apparatus annotated figure 1 below. Hiyama has been modified so the box member includes a control IC, a battery and a recording unit in addition to the temperature measuring instrument 16. In Hiyama’s polishing apparatus annotated fig. 1 (located below), the workpiece 12 is polished in a state in which the workpiece is held on the chuck table through the support base).

    PNG
    media_image4.png
    574
    728
    media_image4.png
    Greyscale

3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiyama in view of Park as applied to claim 1 above, and further in view of Ramaswami et al. (US PGPUB 20180281151), hereinafter Ramaswami.
Regarding claim 3, Hiyama in view of Park teaches the claimed invention as rejected above in claim 1. Hiyama in view of Park does not teach wherein an electrode to which power is supplied from the battery is provided on the support face, and the workpiece is electrostatically attracted to the support face.  
However, Ramaswami teaches an adhesive-less carrier for semiconductor substrate polishing wherein an electrode (paragraph 0033, chucking electrodes 228a and 228b) to which power is supplied from the battery (last sentence of paragraph 0033, “a battery power source embedded within the carrier may be used” teaches power is supplied from the battery) is provided on the support face, and the workpiece is electrostatically attracted to the support face (paragraph 0033).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiyama in view of Park to incorporate the electrostatic chuck teaching of Ramaswami to provide a box member housing a temperature measuring instrument, a battery and a recording unit which is capable of recording the temperature measured by the temperature measuring instrument and transmitting and receiving data through radio waves, wherein a support face of the box member is an electrostatic chuck having two electrodes powered by the battery. Doing so allows the box member and substrate to be processed at higher temperatures then an adhesive method of substrate attachment would allow (Ramaswami, paragraph 0031).
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hunter et al. (US PGPUB 20180158707) teaches multiple temperature sensors 600  and wireless communication means (fig. 1b, paragraphs 0055-0058)
Takahashi (US PGPUB 20160121452)  teaches a housing comprising sensors wherein the housing supports the wafer (fig. 13)
Maeda (US PGPUB 20150020979) teaches a method of measuring the temperature of the wafer holding surface [0048]
Chen et al. (US PGPUB 20140020829) teaches embedded thermocouples that can directly contact the substrate [0031]
Kitakura (US PGPUB 20100203806) teaches embedded temperature sensors in a wafer polishing apparatus
Naujok et al. (US Patent 7201634) teaches embedded temperature sensors 236d and 236a (fig. 3)
Avanzino et al. (US PGPUB 20030055526) teaches sensors embedded in the workpiece for characterizing (fig. 4)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723